UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09297 Nuveen Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen Dividend Advantage Municipal Fund (NAD) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 143.4% (100.0% of Total Investments) MUNICIPAL BONDS – 143.3% (99.9% of Total Investments) Arizona – 3.3% (2.3% of Total Investments) Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Junior Lien Series 2010A, 7/20 at 100.00 A+ 5.000%, 7/01/40 Phoenix Civic Improvement Corporation, Arizona, Airport Revenue Bonds, Senior Lien Series 2008A: 5.000%, 7/01/33 7/18 at 100.00 AA– 5.000%, 7/01/38 7/18 at 100.00 AA– Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc. Prepay Contract Obligations, Series 2007: 5.500%, 12/01/29 No Opt. Call BBB+ 5.000%, 12/01/37 No Opt. Call BBB+ Total Arizona California – 14.0% (9.7% of Total Investments) Alameda Corridor Transportation Authority, California, Revenue Bonds, Senior Lien Series 1999A, No Opt. Call AA– 0.000%, 10/01/37 – NPFG Insured Anaheim Public Financing Authority, California, Lease Revenue Bonds, Public Improvement Project, Series 1997C: 0.000%, 9/01/28 – AGM Insured No Opt. Call AA 0.000%, 9/01/35 – AGM Insured No Opt. Call AA Bay Area Toll Authority, California, Revenue Bonds, San Francisco Bay Area Toll Bridge, Series 4/23 at 100.00 AA– 2013S-4, 5.000%, 4/01/38 California Health Facilities Financing Authority, Revenue Bonds, Sutter Health, Series 2007A, 11/16 at 100.00 AA– 5.000%, 11/15/42 California State, General Obligation Bonds, Refunding Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A+ (4) (Pre-refunded 3/01/16) California State, General Obligation Bonds, Refunding Series 2007, 4.500%, 8/01/30 2/17 at 100.00 AA– 65 California State, General Obligation Bonds, Series 1997, 5.000%, 10/01/18 – AMBAC Insured 4/16 at 100.00 AA– California State, General Obligation Bonds, Various Purpose Series 2010, 5.250%, 11/01/40 11/20 at 100.00 AA– California Statewide Communities Development Authority, Revenue Bonds, Cottage Health System 11/20 at 100.00 AA– Obligated Group, Series 2010, 5.250%, 11/01/30 California Statewide Community Development Authority, Revenue Bonds, Methodist Hospital 8/19 at 100.00 N/R (4) Project, Series 2009, 6.750%, 2/01/38 (Pre-refunded 8/01/19) Corona-Norco Unified School District, Riverside County, California, General Obligation Bonds, 8/17 at 100.00 AA (4) Election 2006 Series 2007A, 5.000%, 8/01/31 (Pre-refunded 8/01/17) – AGM Insured Dublin Unified School District, Alameda County, California, General Obligation Bonds, Series 8/17 at 49.41 Aa2 2007C, 0.000%, 8/01/31 – NPFG Insured Foothill/Eastern Transportation Corridor Agency, California, Toll Road Revenue Bonds, 1/24 at 100.00 BBB– Refunding Series 2013A, 6.000%, 1/15/49 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement Asset-Backed Revenue Bonds, Series 2005A: 0.000%, 6/01/24 – AMBAC Insured No Opt. Call A+ 0.000%, 6/01/26 – AGM Insured No Opt. Call AA Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B+ 5.000%, 6/01/33 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009C, 6.500%, 11/01/39 Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured San Joaquin Hills Transportation Corridor Agency, Orange County, California, Senior Lien Toll No Opt. Call Aaa Road Revenue Bonds, Series 1993, 0.000%, 1/01/24 (ETM) Victor Elementary School District, San Bernardino County, California, General Obligation No Opt. Call AA– Bonds, Series 2002A, 0.000%, 8/01/26 – FGIC Insured Total California Colorado – 11.6% (8.1% of Total Investments) Antelope Heights Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 12/17 at 100.00 AA 2007, 5.000%, 12/01/37 – RAAI Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 A+ Series 2009A, 5.500%, 7/01/34 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 2/21 at 100.00 A+ Series 2011A, 5.000%, 2/01/41 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 1/23 at 100.00 A+ Series 2013A, 5.250%, 1/01/45 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA– Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call AA– 9/01/25 – NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B, 0.000%, No Opt. Call AA– 9/01/31 – NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2006A, 0.000%, 9/26 at 54.77 AA– 9/01/38 – NPFG Insured E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A, 0.000%, No Opt. Call AA– 3/01/36 – NPFG Insured Total Colorado Connecticut – 0.4% (0.3% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 Mashantucket Western Pequot Tribe, Connecticut, Special Revenue Bonds, Subordinate Series No Opt. Call N/R 2013A, 6.050%, 7/01/31 (5) Total Connecticut Florida – 7.0% (4.9% of Total Investments) Lakeland, Florida, Hospital System Revenue Bonds, Lakeland Regional Health, Series 2015, 11/24 at 100.00 A2 5.000%, 11/15/35 Marion County Hospital District, Florida, Revenue Bonds, Munroe Regional Medical Center, 10/17 at 100.00 BBB+ (4) Refunding and Improvement Series 2007, 5.000%, 10/01/34 (Pre-refunded 10/01/17) Miami Beach Redevelopment Agency, Florida, Tax Increment Revenue Bonds, City Center/Historic 2/24 at 100.00 AA Convention Village, Series 2015A, 5.000%, 2/01/44 – AGM Insured Miami-Dade County, Florida, Transit System Sales Surtax Revenue Bonds, Refunding Series 2012, 7/22 at 100.00 AA 5.000%, 7/01/42 Orange County Health Facilities Authority, Florida, Hospital Revenue Bonds, Orlando Health, Inc., 10/19 at 100.00 A Series 2009, 5.125%, 10/01/26 South Miami Health Facilities Authority, Florida, Revenue Bonds, Baptist Health Systems of 8/17 at 100.00 AA South Florida, Series 2007, 5.000%, 8/15/37 (UB) South Miami Health Facilities Authority, Florida, Revenue Bonds, Baptist Health Systems of 8/17 at 100.00 AA South Florida, Series 2007, 5.000%, 8/15/42 (UB) Total Florida Georgia – 2.3% (1.6% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Refunding Series 2015, 5.000%, 11/01/32 5/25 at 100.00 AA– Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real 7/17 at 100.00 N/R (4) Estate Foundation LLC Project, Senior Series 2007A, 5.250%, 7/15/38 (Pre-refunded 7/15/17) – AMBAC Insured Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, 2/20 at 100.00 AA– Northeast Georgia Health Services Inc., Series 2010B, 5.250%, 2/15/37 Total Georgia Illinois – 20.5% (14.3% of Total Investments) Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1998B-1, 0.000%, 12/01/29 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call AA– Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured Chicago, Illinois, FHA/GNMA Multifamily Housing Revenue Bonds, Archer Court Apartments, Series 1999A: 5.500%, 12/20/19 (Alternative Minimum Tax) 4/16 at 100.00 AA– 5.600%, 12/20/29 (Alternative Minimum Tax) 4/16 at 100.00 AA– 5.650%, 12/20/40 (Alternative Minimum Tax) 4/16 at 100.00 AA– Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/33 – No Opt. Call AA– FGIC Insured Chicago, Illinois, General Obligation Refunding Bonds, Emergency Telephone System, Series No Opt. Call AA– 1999, 5.500%, 1/01/23 – FGIC Insured Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA+ Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Resurrection Health Care System, Series 1999B, 5/18 at 100.00 AA 5.000%, 5/15/19 – AGM Insured Illinois Finance Authority, Revenue Bonds, Rush University Medical Center Obligated Group, 5/25 at 100.00 A+ Series 2015B, 5.000%, 11/15/39 Illinois Finance Authority, Revenue Bonds, Silver Cross Hospital and Medical Centers, Refunding Series 2015C: 5.000%, 8/15/35 8/25 at 100.00 Baa1 5.000%, 8/15/44 8/25 at 100.00 Baa1 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2007, 5.000%, 7/01/19 7/17 at 100.00 AA+ (4) (Pre-refunded 7/01/17) Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, 8/18 at 100.00 BBB+ Series 2008A, 6.000%, 8/15/23 Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 Illinois Toll Highway Authority, State Toll Highway Authority Revenue Bonds, Series 2006A-1, 7/16 at 100.00 AA (4) 5.000%, 1/01/20 (Pre-refunded 7/01/16) – AGM Insured Kane & DeKalb Counties Community Unit School District 301, Illinois, General Obligation Bonds, No Opt. Call Aa3 Series 2006, 0.000%, 12/01/21 – NPFG Insured Lombard Public Facilities Corporation, Illinois, First Tier Conference Center and Hotel Revenue 4/16 at 100.00 N/R Bonds, Series 2005A-1, 7.125%, 1/01/36 (6) Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Refunding Series 1996A: 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/23 – NPFG Insured No Opt. Call AA– Oak Park, Illinois, General Obligation Bonds, Series 2005B, 0.000%, 11/01/27 (Pre-refunded 5/16 at 55.54 AA (4) 5/01/16) – SYNCORA GTY Insured Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, Illinois, General Obligation Bonds, Series 1999: 5.750%, 6/01/19 – AGM Insured No Opt. Call AA 5.750%, 6/01/23 – AGM Insured No Opt. Call AA Springfield, Illinois, Electric Revenue Bonds, Senior Lien Series 2015, 5.000%, 3/01/29 3/25 at 100.00 A Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation Bonds, No Opt. Call A1 Series 2006, 0.000%, 1/01/23 – AGM Insured Will County School District 122, New Lenox, Illinois, General Obligation Bonds, Series 2000B, No Opt. Call A2 0.000%, 11/01/18 – AGM Insured Total Illinois Indiana – 3.7% (2.6% of Total Investments) Indiana Finance Authority, Hospital Revenue Bonds, Indiana University Health Obligation Group, 6/25 at 100.00 AA Refunding 2015A, 5.000%, 12/01/40 Indiana Finance Authority, Revenue Bonds, Trinity Health Care Group, Refunding Series 2009A, 12/19 at 100.00 AA 5.250%, 12/01/38 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A+ Indiana, Series 2007, 5.500%, 3/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 N/R (4) Indiana, Series 2007, 5.500%, 3/01/37 (Pre-refunded 3/01/17) Indiana Housing and Community Development Authority, Single Family Mortgage Revenue Bonds, 1/17 at 100.00 Aaa Tender Option Bond Trust 2015-XF0068, 7.803%, 1/01/25 (Alternative Minimum Tax) (IF) Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 1/17 at 100.00 AA– (4) (Pre-refunded 1/01/17) – NPFG Insured Total Indiana Iowa – 1.7% (1.2% of Total Investments) Iowa Finance Authority, Iowa, Midwestern Disaster Area Revenue Bonds, Iowa Fertilizer Company 12/23 at 100.00 BB– Project, Series 2013, 5.250%, 12/01/25 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.500%, 6/01/42 4/16 at 100.00 B+ 5.625%, 6/01/46 4/16 at 100.00 B+ Total Iowa Kansas – 0.0% (0.0% of Total Investments) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call A– Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Kentucky – 0.3% (0.2% of Total Investments) Kentucky Public Transportation Infrastructure Authority, First Tier Toll Revenue Bonds, Downtown 7/31 at 100.00 Baa3 Crossing Project, Convertible Capital Appreciation Series 2013C, 0.000%, 7/01/43 Louisiana – 3.9% (2.7% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Nineteenth Judicial District Court 6/17 at 100.00 AA– (4) Building Project, Series 2007, 5.500%, 6/01/41 (Pre-refunded 6/01/17) – NPFG Insured Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.500%, 5/15/47 Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 N/R (4) Series 2007A, 5.500%, 5/15/47 (Pre-refunded 5/15/17) Louisiana State, Gasoline and Fuel Tax Revenue Bonds, Series 2006A, 4.500%, 5/01/41 5/16 at 100.00 AA (4) (Pre-refunded 5/01/16) – FGIC Insured (UB) Louisiana State, Gasoline and Fuels Tax Revenue Bonds, Series 2006A, 5.000%, 5/01/41 5/16 at 100.00 Aa1 (4) (Pre-refunded 5/01/16) – AGM Insured Total Louisiana Maine – 0.2% (0.1% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, Maine General Medical 7/21 at 100.00 BBB– Center, Series 2011, 6.750%, 7/01/41 Maryland – 0.5% (0.3% of Total Investments) Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, No Opt. Call AAA General Obligation Bonds, Consolidated Public Improvement, Series 2012, 5.000%, 6/01/16 Massachusetts – 3.0% (2.1% of Total Investments) Boston Industrial Development Financing Authority, Massachusetts, Subordinate Revenue Bonds, 4/16 at 100.00 N/R 14 Crosstown Center Project, Series 2002, 8.000%, 9/01/35 (Alternative Minimum Tax) (5) Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2008A, 5.250%, 7/01/34 7/18 at 100.00 AAA Massachusetts Bay Transportation Authority, Assessment Bonds, Series 2008A, 5.250%, 7/01/34 7/18 at 100.00 N/R (4) (Pre-refunded 7/01/18) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 4/16 at 100.00 AA System, Series 2005F, 5.000%, 10/01/19 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.125%, 7/01/33 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts Housing Finance Agency, Housing Bonds, Series 2009F, 5.700%, 6/01/40 12/18 at 100.00 AA– Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Senior Series 5/23 at 100.00 AA+ 2013A, 5.000%, 5/15/43 Massachusetts Turnpike Authority, Metropolitan Highway System Revenue Bonds, Senior Series No Opt. Call AA– 1997A, 0.000%, 1/01/24 – NPFG Insured Total Massachusetts Michigan – 5.4% (3.8% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A– Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2001E, 5.750%, 7/18 at 100.00 AA+ 7/01/31 – BHAC Insured Detroit, Michigan, Water Supply System Senior Lien Revenue Refunding Bonds, Series 2006D, 7/16 at 100.00 AA 5.000%, 7/01/32 – AGM Insured Michigan Finance Authority, Local Government Loan Program Revenue Bonds, Detroit Water & 7/24 at 100.00 AA Sewerage Department Water Supply System Local Project, Refunding Senior Loan Series 2014D-1,5.000%, 7/01/37 – AGM Insured Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2015, 6/22 at 100.00 AA 5.000%, 12/01/32 Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, No Opt. Call AAA 5.000%, 10/01/16 Michigan State Building Authority, Revenue Bonds, Facilities Program, Refunding Series 2009-I, No Opt. Call AA 5.000%, 10/15/23 – AGC Insured Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Refunding 10/25 at 100.00 Aa2 Series 2015-I, 5.000%, 4/15/34 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 Aaa Hospital, Refunding Series 2009V, 8.250%, 9/01/39 (Pre-refunded 9/01/18) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Wayne County No Opt. Call A Airport, Series 2012A, 5.000%, 12/01/37 Total Michigan Minnesota – 1.4% (1.0% of Total Investments) Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Hospital and Healthcare 11/18 at 100.00 A+ (4) Services, Series 2008A, 6.625%, 11/15/28 (Pre-refunded 11/15/18) Minnesota Public Facilities Authority, Water Pollution Control Revolving Fund Bonds, Series 2004B, No Opt. Call AAA 5.250%, 3/01/16 Total Minnesota Missouri – 3.1% (2.2% of Total Investments) Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series 2004B-1: 0.000%, 4/15/27 – AMBAC Insured No Opt. Call AA– 0.000%, 4/15/29 – AMBAC Insured No Opt. Call AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, 11/23 at 100.00 A2 Series 2013A, 5.000%, 11/15/48 Missouri Highways and Transportation Commission, State Road Revenue Bonds, Refunding Senior No Opt. Call AAA Lien Series 2010C, 5.000%, 2/01/17 Total Missouri Nebraska – 0.1% (0.1% of Total Investments) Douglas County Hospital Authority 3, Nebraska, Health Facilities Revenue Bonds, Nebraska 11/25 at 100.00 A– Methodist Health System, Refunding Series 2015, 5.000%, 11/01/45 Nevada – 7.8% (5.5% of Total Investments) Clark County Water Reclamation District, Nevada, General Obligation Water Bonds, Series 2009A, No Opt. Call AAA 5.250%, 7/01/38 Clark County, Nevada, Airport Revenue Bonds, Subordinate Lien Series 2010B, 5.750%, 7/01/42 1/20 at 100.00 A+ Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 A+ International Airport, Series 2010A, 5.250%, 7/01/42 Henderson, Nevada, Healthcare Facility Revenue Refunding Bonds, Catholic Healthcare West, 7/17 at 100.00 AA+ Tender Option Bond Trust 2633, 19.408%, 7/01/31 – BHAC Insured (IF) (7) Las Vegas Redevelopment Agency, Nevada, Tax Increment Revenue Bonds, Series 2009A, 6/19 at 100.00 BBB 8.000%, 6/15/30 Las Vegas Valley Water District, Nevada, General Obligation Bonds, Refunding Series 2015: 5.000%, 6/01/32 12/24 at 100.00 AA+ 5.000%, 6/01/39 12/24 at 100.00 AA+ North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 AA– Total Nevada New Jersey – 5.3% (3.7% of Total Investments) New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 AA Replacement Project, Series 2013, 5.125%, 7/01/42 – AGM Insured (Alternative Minimum Tax) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, University Hospital 7/25 at 100.00 AA Issue, Refunding Series 2015A, 5.000%, 7/01/46 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Refunding Series 2006C: 0.000%, 12/15/28 – AMBAC Insured No Opt. Call A– 0.000%, 12/15/36 – AMBAC Insured No Opt. Call A– New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 1999A, No Opt. Call A– 5.750%, 6/15/18 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2015AA, 6/25 at 100.00 A– 5.250%, 6/15/33 Rutgers State University, New Jersey, Revenue Bonds, Refunding Series 2013L, 5.000%, 5/01/43 5/23 at 100.00 Aa3 Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B+ Series 2007-1A, 4.625%, 6/01/26 Total New Jersey New Mexico – 0.8% (0.6% of Total Investments) State of New Mexico, State Severance Tax Revenue Bonds, Series 2013A, 5.000%, 7/01/16 No Opt. Call Aa1 New York – 7.5% (5.2% of Total Investments) Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 New York City Industrial Development Agency, New York, American Airlines-JFK International 8/16 at 101.00 N/R Airport Special Facility Revenue Bonds, Series 2005, 7.750%, 8/01/31 (Alternative Minimum Tax) New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AA+ Bonds, Second Generation Resolution, Series 2009EE-2, 5.250%, 6/15/40 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/23 at 100.00 AAA Fiscal 2013 Series I, 5.000%, 5/01/38 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade No Opt. Call A+ Center Project, Series 2011, 5.750%, 11/15/51 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC Project, Eighth Series 2010: 6.500%, 12/01/28 4/16 at 100.00 BBB 6.000%, 12/01/36 12/20 at 100.00 BBB Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 6/16 at 100.00 AA– Terminal LLC, Sixth Series 1997, 5.900%, 12/01/17 – NPFG Insured (Alternative Minimum Tax) Total New York North Carolina – 0.9% (0.6% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.250%, 1/15/24 – AGC Insured North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/31 Total North Carolina North Dakota – 0.8% (0.5% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.250%, 11/01/31 Ohio – 5.7% (3.9% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– 5.750%, 6/01/34 6/17 at 100.00 B– 6.500%, 6/01/47 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B– Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Butler County, Ohio,Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.250%, 11/01/29 11/20 at 100.00 A Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 4/16 at 100.00 A+ 5.000%, 5/01/30 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation No Opt. Call BBB– Project, Series 2009E, 5.625%, 10/01/19 Ohio Turnpike Commission, Turnpike Revenue Bonds, Infrastructure Project, Junior Lien Series 2013A-1: 5.250%, 2/15/39 2/23 at 100.00 A+ 5.000%, 2/15/48 2/23 at 100.00 A+ Warren County, Ohio, Limited Tax General Obligations, Series 1997, 5.500%, 12/01/17 6/16 at 100.00 Aa1 Total Ohio Oklahoma – 0.7% (0.5% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical Center, Refunding Series 2015A: 5.000%, 8/15/26 8/25 at 100.00 AA– 5.000%, 8/15/28 8/25 at 100.00 AA– Total Oklahoma Pennsylvania – 3.0% (2.1% of Total Investments) Erie Water Authority, Erie County, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/18 at 100.00 AA (4) 12/01/43 (Pre-refunded 12/01/18) – AGM Insured Erie Water Authority, Erie County, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/18 at 100.00 AA 12/01/43 – AGM Insured Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2008-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Subordinate Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Total Pennsylvania Puerto Rico – 0.7% (0.5% of Total Investments) Puerto Rico Housing Finance Authority, Capital Fund Program Revenue Bonds, Series 2003, 4/16 at 100.00 AA– 4.500%, 12/01/23 South Carolina – 1.4% (1.0% of Total Investments) Florence County, South Carolina, Hospital Revenue Bonds, McLeod Regional Medical Center, 11/20 at 100.00 AA Refunding Series 2010A, 5.000%, 11/01/37 Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call AA 0.000%, 1/01/31 – AMBAC Insured South Carolina Public Service Authority, Santee Cooper Revenue Obligations, Refunding & 6/25 at 100.00 AA– Improvement Series 2015A, 5.000%, 12/01/55 Total South Carolina South Dakota – 0.1% (0.0% of Total Investments) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sanford Health, 11/25 at 100.00 A+ Series 2015, 5.000%, 11/01/45 Tennessee – 0.4% (0.3% of Total Investments) Sullivan County Health Educational and Housing Facilities Board, Tennessee, Revenue Bonds, 9/16 at 100.00 BBB+ Wellmont Health System, Series 2006C, 5.250%, 9/01/36 Texas – 12.1% (8.5% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric Company, 4/16 at 100.00 C Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) (5) Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The 4/20 at 100.00 Baa1 Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Dallas-Fort Worth International Airport, Texas, Joint Revenue Bonds, Refunding Series 2012E, No Opt. Call A+ 5.000%, 11/01/42 (Alternative Minimum Tax) Grapevine-Colleyville Independent School District, Tarrant and Dallas Counties, Texas, General No Opt. Call AAA Obligation Bonds, Capital Appreciation, Refunding Series 1998, 0.000%, 8/15/25 Harris County Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, Houston 6/25 at 100.00 AA Methodist Hospital System, Series 2015, 5.000%, 12/01/45 Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, No Opt. Call AA– 0.000%, 11/15/30 – NPFG Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Refunding Senior Lien Series 11/24 at 100.00 A2 2014A, 5.000%, 11/15/30 Harris County-Houston Sports Authority, Texas, Special Revenue Bonds, Refunding Senior Lien No Opt. Call AA Series 2001A, 0.000%, 11/15/20 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Refunding Series 2009A, No Opt. Call AA 5.125%, 11/15/32 – AGC Insured Houston, Texas, General Obligation Bonds, Series 2007A, 5.000%, 3/01/32 – NPFG Insured No Opt. Call AA+ Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/30 – AMBAC Insured No Opt. Call A2 0.000%, 9/01/31 – AMBAC Insured No Opt. Call A2 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/25 at 100.00 AAA Bonds, Refunding Series 2015A, 5.000%, 8/15/40 65 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 100.00 AAA Bonds, Series 2008, 5.000%, 8/15/23 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/17 at 100.00 N/R (4) Bonds, Series 2008, 5.000%, 8/15/23 (Pre-refunded 8/15/17) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008A, 1/18 at 100.00 AA+ 5.750%, 1/01/40 North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2008A, 1/18 at 100.00 AA+ (4) 5.750%, 1/01/40 (Pre-refunded 1/01/18) North Texas Tollway Authority, System Revenue Bonds, Refunding First Tier, Series 2015B, 1/23 at 100.00 A 5.000%, 1/01/40 North Texas Tollway Authority, System Revenue Bonds, Refunding Second Tier, Series 2015A, 1/25 at 100.00 A2 5.000%, 1/01/33 Tarrant County Cultural Education Facilities Finance Corporation, Texas Health Resources Revenue No Opt. Call AA Bonds, Tender Option Bond Trust 1760-3, 17.314%, 8/15/16 (IF) Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/26 No Opt. Call A3 5.000%, 12/15/29 No Opt. Call A3 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier 8/22 at 100.00 A– Refunding Series 2012A, 5.000%, 8/15/41 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, Second Tier 8/24 at 100.00 BBB+ Refunding Series 2015C, 5.000%, 8/15/33 Wylie Independent School District, Collin County, Texas, General Obligation Bonds, School Building Series 2010: 0.000%, 8/15/34 No Opt. Call AAA 0.000%, 8/15/37 No Opt. Call AAA Total Texas Virginia – 2.0% (1.4% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 BBB Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A2 System Obligated Group, Series 2013, 5.000%, 11/01/30 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien No Opt. Call AA Revenue Bonds, Series 2009B, 0.000%, 10/01/36 – AGC Insured Prince William County Industrial Development Authority, Virginia, Health Care Facilities Revenue 11/22 at 100.00 AA– Bonds, Novant Health Obligated Group-Prince William Hospital, Refunding Series 2013B, 5.000%, 11/01/46 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, 6/17 at 100.00 B– Series 2007B1, 5.000%, 6/01/47 Total Virginia Washington – 7.1% (4.9% of Total Investments) Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/32 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A (4) Research Center, Series 2009A, 6.000%, 1/01/33 (Pre-refunded 7/01/19) Washington, General Obligation Compound Interest Bonds, Series 1999S-2, 0.000%, 1/01/18 – No Opt. Call AA+ AGM Insured Washington, General Obligation Compound Interest Bonds, Series 1999S-3: 0.000%, 1/01/20 No Opt. Call AA+ 0.000%, 1/01/21 No Opt. Call AA+ Total Washington Wisconsin – 4.6% (3.2% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Ascension Health, Series 11/16 at 100.00 AA+ 2006A, 5.000%, 11/15/36 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Bellin Memorial Hospital No Opt. Call A2 Inc., Series 2003, 5.500%, 2/15/19 – AMBAC Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Childrens Hospital of 2/20 at 100.00 AA Wisconsin Inc., Series 2008B, 5.500%, 8/15/29 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 5.000%, 2/15/32 Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A: 6.000%, 5/01/36 5/19 at 100.00 AA– 6.250%, 5/01/37 5/19 at 100.00 AA– Total Wisconsin $ 959,322 Total Municipal Bonds (cost $812,236,973) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value CORPORATE BONDS – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 266 Las Vegas Monorail Company, Senior Interest Bonds (8), (9) 5.500% 7/15/19 N/R 71 Las Vegas Monorail Company, Senior Interest Bonds (8), (9) 5.500% 7/15/55 N/R $ 337 Total Corporate Bonds ($30,169) Shares Description (1), (10) Value INVESTMENT COMPANIES – 0.1% (0.1% of Total Investments) BlackRock MuniHoldings Fund Inc. $ 151,919 Invesco Quality Municipal Income Trust Total Investment Companies (cost $530,611) Total Long-Term Investments (cost $812,797,753) Floating Rate Obligations – (4.1)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (42.4)% (11) Other Assets Less Liabilities – 3.1% Net Assets Applicable to Common Shares – 100% $ 624,566,307 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of January 31, 2016: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Investment Companies — — Total Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $785,847,332. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. On January 7, 2015, the Fund’s Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security’s interest rate of accrual from 7.125% to 5.700%. On November 11, 2015, the Fund’s Adviser determined it was unlikely that this borrower would fulfill its entire obligation on this security, and therefore reduced the security’s interest rate of accrual from 5.700% to 4.275%. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the Federal Bankruptcy Court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an annual coupon rate of 5.500% maturing on July 15, 2019 and the second with an annual coupon rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. The Fund’s custodian is not accruing income on the Fund’s records for either senior interest corporate bond. A copy of the most recent financial statements for these investment companies can be obtained directly from the Securities and Exchange Commission (“SEC”) on its website at http://www.sec.gov. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 29.6%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
